Citation Nr: 1536302	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to January 1965.  The Veteran died in February 1995; the present Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  VA's present Agency of Original Jurisdiction (AOJ) is the VA Regional Office (RO) in Muskogee, Oklahoma.

In her December 2013 Substantive Appeal, the Appellant requested a hearing before a Member of the Board at the RO, but she withdrew her hearing request in writing in January 2014.


FINDINGS OF FACT

1.  The Veteran died in February 1995; the death certificate shows the cause of death as interstitial pulmonary fibrosis and lists no contributing causes or significant concurrent disorders.

2.  At the time of his death the Veteran had no service-connected disabilities and did not have a claim pending before VA.

3.  There is no competent medical evidence of record showing that a disorder associated with active service caused the Veteran's death or contributed substantially or materially to his death.

4.  The present application for dependency and indemnity compensation, death pension and accrued benefits was received by VA in November 2012, more than one year after the Veteran's death.
CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).  

2.  The Appellant's claim for accrued benefits was not timely filed and must be denied as a matter of law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA-compliant notice was provided in a letter dated in December 2012.  Under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), notice in a death-benefits claim must advise the claimant of the deceased Veteran's service-connected disabilities, but the deceased Veteran in this case had no service-connected disabilities so Hupp does not apply.  The notice letter advised the Appellant of the elements required to show entitlement to her claimed benefits, and she had ample opportunity to respond prior to the March 2013 rating decision on appeal.

In any event, the Appellant has not asserted any prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records and VA treatment records have been obtained, and the Appellant has submitted reports from private medical providers documenting the Veteran's final illness.  As noted in the Introduction, the Appellant initially requested a hearing before the Board but subsequently withdrew that request in writing.   

The Appellant has not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.




	(CONTINUED ON NEXT PAGE)
Entitlement to Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran died in February 1995.  The death certificate lists the immediate cause of death as interstitial pulmonary fibrosis and lists no contributing conditions and no other significant concurrent medical conditions.
The file contains treatment records from St. Anthony Hospital detailing the Veteran's treatment immediately prior to his death.  These treatment records cite "diffuse interstitial lung disease, etiology unknown."  The treatment records also cite a final diagnosis of Hamman-Rich syndrome, which is a synonym for idiopathic pulmonary fibrosis.  See Stedman's Medical Dictionary, 27th ed., pg. 1755.

The Veteran did not have service connection for any medical condition at the time of his death, to specifically include any respiratory disorder.

The file shows the Veteran had diabetes mellitus, Type 2 (DM-2).  In pursuing her claim, the Appellant asserts (1) that the Veteran's DM-2 was incurred in service, and (2) that the DM-2 materially contributed to the Veteran's death.  The Appellant asserts that the Veteran served in Vietnam and is accordingly entitled to the presumption of herbicide exposure and the presumption of a relationship between such exposure and DM-2.

Addressing the Appellant's assertion that the Veteran served in Vietnam, the RO has been unable to verify such qualifying service.  The Veteran's service personnel records show the Veteran served in the Republic of the Philippines and in Japan but do not show service in Vietnam.  The RO submitted queries to the appropriate national-level agencies but these inquiries did not demonstrate service within the Republic of Vietnam.  

The Appellant asserts that the Veteran specifically told her of having been in Vietnam, and she recently procured from the National Archives an undated statement from the Veteran's unit commander stating that at the commander's request the Veteran "had been returned from Southeast Asia."  The Appellant contends this reference to Southeast Asia demonstrates that the Veteran served a period of temporary duty (TDY) in Vietnam and thus corroborates his statements to her.  The Board disagrees.  "Southeast Asia" incorporates not only Vietnam but also Thailand, in which the United States Air Force had a significant presence in 1964-1965 and to which no presumption of herbicide exposure attaches.  In sum, there continues to be no documentation that the Veteran served in the Republic of Vietnam, so there is no basis on which to associate the Veteran's DM-2 with service.

Further, even if exposure to herbicides in service were to be conceded there is no presumption of a relationship between such exposure and interstitial lung disease.  See National Academy of Sciences Veterans and Agent Orange Update 2012 (issued in December 2013 and finding that presumption of service connection based on exposure to herbicides is not warranted for respiratory disorders).  There is also no medical evidence of record showing that the Veteran's diagnosed DM-2 caused or contributed to his death.  The death certificate cites no significant concurrent conditions, and the Veteran's final treatment record from St. Anthony's Hospital does not suggest that DM-2 was uncontrolled or had an adverse impact on the treatment that was provided for his respiratory symptoms.  In sum, even if the Veteran's DM-2 could be found to be service-connected the medical evidence of record does not show that such disease caused the Veteran's death or contributed substantially or materially to his death.

Based on the evidence and analysis above the Board finds the requirements to show entitlement to service connection for the cause of the Veteran's death have not been met; accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


Entitlement to Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

In order to support a claim for accrued benefits, the veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Further, a consequence of the derivative nature of a surviving spouse's entitlement to a veteran's accrued benefits is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application.  Jones, id, citing Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

At the time of the Veteran's death in February 1995 he did not have a pending claim before VA, so there are no potential accrued benefits on which a claim can be based.  Further, the present claim for accrued benefits was received in November 2012, more than 17 years after the Veteran's death.  The claim is accordingly untimely and must be denied.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.





____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


